DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2009/0322155) in view of Hamada (US 2016/0276849),  and in view  of  Tsuruga et al. (US 6,538,414), hereinafter Tsuruga.
              As to claim 1, Oh discloses in figure 1, a voltage balance correction circuit comprising [see figure 1]:
            multiple voltage correction circuits [as shown in figure 2, circuit elements M11-M1N, M21-M2N and the switches S1-SN are considered voltage correction circuits and also the correction circuits are corresponding to one-to one to multiple electricity storage cells] batteries B1-BN are connected in series see figure 1] connected to one another in series; and 
           a control circuit [the microprocessor 124 controls the switching element and can be considered control circuit; see ¶0043 and 0046] controller circuit configured to control the multiple voltage correction circuits based on voltages of the respective electricity storage cells, 
         wherein: the multiple voltage correction circuits each comprise a first coil [coils M11-M1N] connected to a corresponding electricity storage cell in parallel [connected with the battery cells];
       a switch [switch elements S1 to SN] configured to turn ON/OFF connection of the first coil with the corresponding electricity storage cell under control of the control circuit, and 
        a second coil [secondary coil windings M21-M2N]  magnetically coupled with the first coil, the switch configured to turn ON/OFF with a voltage that is lower than a rated voltage of the corresponding electricity storage cell, through the multiple voltage correction circuits, the second coils of the respective voltage correction circuits are connected to one another in parallel [see ¶0062] , each of the multiple voltage correction circuits comprises a switch [each correction circuits have switches] 
            Oh doesn’t disclose explicitly, each of the multiple voltage correction circuits comprises a driver circuit configured to operate on electric power of a corresponding electricity storage cell to turn ON/OFF the switch, and  the control circuit  configured to control the switch driver circuit such that the switch driver circuit alternates turning ON/OFF of the switch of a selected one of the multiple voltage correction circuits corresponding to an electricity storage cell having a highest voltage of the multiple electricity storage cells, and meanwhile keeps the switches of 
         Hamada discloses in figure 1, each of the multiple voltage correction circuits comprise a driver circuit configured to operate ON/Off the switch [noted that Hamada discloses a gate driver circuit for each switch; the gated driver elements are S1 & S2 in figure 1. The drivers operate the corresponding storage cell (B1 and B2) switches; see ¶0061; see also ¶0070-0074].
              It would have been obvious to a  person having ordinary skill in the art at the time the invention was modify Oh’s apparatus and add driver circuit for each correction circuits as taught by Hamada for the benefit of precisely suppress the voltage variances of the power storage cells in an assembled battery configured of  multiple power storage cells. 
          Neither Oh nor Hamada discloses explicitly, the control circuit  configured to control the switch driver circuit such that the switch driver circuit alternates turning ON/OFF of the switch of a selected one of the multiple voltage correction circuits corresponding to an electricity storage cell having a highest voltage of the multiple electricity storage cells, and meanwhile keeps the switches of remaining ones of the multiple voltage correction circuits, corresponding to remaining ones of the electricity storage cells, in a rectified state.
           Tsuruga discloses in figure 1, the control circuit  [figure 1, controller circuit 25] configured to control the switch driver circuit  [the switch driver circuit (27) is controlled by the controller (25); see figure 2; see  Col. 6, lines 21-41] such that the switch driver circuit alternates turning ON/OFF [the switch elements are open and close the selected one cell; see Col. 6, lines 45-50] are  of the switch of a selected one of the multiple voltage correction circuits corresponding to an electricity storage cell having a highest voltage of the multiple electricity storage cells [the switch corresponding to a cell with excessive terminal voltage is ON; see Col. 
           It would have been obvious to a person having ordinary skill in the art at the time the invention was made to  modify Oh’s apparatus and add  a driver circuits to control the switches by alternatively turning ON and OFF a selected switch as taught by Tsuruga to provide an energy adjustment method capable of preserving the energy stored tin the individual cells forming a unit energy storage device, at an optimal target value, without loss caused in principle, whether during charging, discharging or standby. 
              As to claim 3, Oh, Hamada  and Tsuruga disclose, wherein the control circuit selects an electricity storage cell corresponding to the voltage correction circuit of which a switch is to be kept in a rectified state, in accordance with voltages of the electricity storage cells [ Applicant disclosed that a rectified state is a state where the switch of the cell is  in OFF position; see ¶0011 of Applicant’s disclosure; Tsuruga discloses switching OFF the cells don’t have  excessive voltages with is considered as a  rectified state; See Col. 9, lines 55-67].
            As to claim 5, Oh discloses in figure 1, wherein the voltage correction circuits are each an isolated forward converter circuit or an isolated flyback converter circuit constituted by the first coil as a primary winding and the second coil as a secondary winding [OH discloses DC/DC converters implemented using flyback converters; see ¶0041].
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
                                       Applicant’s Argument 
               Applicant argues that Oh does not teach or suggest regarding a voltage at which switches are turned ON/OFF, or any relation between such switching voltages and rated voltages of electricity storage cells. 
	Applicant also argues that. Hamada is silent as to how its switch drivers are powered, and the figures of Hamada do not appear to support the idea that each driver operates on electrical power of a corresponding storage cell.
Examiner’s Response 
 Examiner respectfully disagrees with the above Applicant’s argument.  
At the outset, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Hamada clearly shows that the battery voltage is used to control the driver control circuit [see figure 11] and the switching element is ON/OFF by the output voltage of the driver circuit, which is indirectly the battery voltage. When the current flows through the driver circuit due to the battery voltage, power dissipates and battery voltage decreases. Thus,  Hamada clearly discloses the battery voltage control the driver control circuit and the output voltage of the driver control, a voltage less than the rated voltage of the battery,  control the ON/OFF of  the  switch [see figure 11; 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859